Stockdale, J.,
delivered the opinion of the court.
Appellee filed its bill of complaint in the chancery court of Quitman county to collect certain taxes alleged to be due it on lands situated in Quitman county (describing them), now owned by appellant, to which bill of complaint the defendants below (appellants here) demurred, which, being overruled, they appealed the cause to this court. Complainants allege, in their bill, that on October 3, 1881, the Memphis & Vicksburg Railroad Company purchased from G-win and Hemmingway, commissioners appointed by the chancery court of Hinds county in the case of Green v. Gibbs et al., 4,120 acres of land, then situated in Tunica county, now in Quitman county, describing the same by numbers, etc.; that afterwards the Louisville, New Orleans & Texas Railroad Company, having acquired, by consolidation and merger, the interest of the Memphis & Vicksburg Railroad Company therein, purchased all of said lands from the State of Mississippi; that appellee, believing it had a good title to said lands in. 1881, paid the taxes thereon from that date up to and including the year 2894, in good faith, which taxes, with damages and interest added, amounted to $4,158.17, as per statement, etc.; that on the twenty-first day of October, 1891, the defendants in said cause, Mary S. Reid et al., filed their original bill against the said railroad company (appellees here) to have the title of said railroad company canceled as a cloud upon their title, which they alleged to be good, and the said railroad company, failing to answer said bill, the complainants therein obtained a pro confesso and final decree canceling-said title of the railroad company; that in March, 1892, the said railroad company (appellee) filed its bill to set aside the said pro confesso and final decrees, which said cause came to this court on appeal, and the bill was finally dismissed here in March, 1895, and said complainant’s title adjudged to be invalid and canceled; that complainants had acquired, by their said purchase, the title that the state held to said lands, which title the state, acquired by a tax sale made on the eighteenth day *773of January, 1872, and twenty-second day of January, 1873, by the tax collector of Tunica county to the levee board No. 1, which title afterwards vested in the state by operation of the statute of 1876.
Under this state of facts, complainant below (appellee here), having succeeded to all the rights of Louisville, New Orleans & Texas Railroad Company, filed its bill to enforce a lien upon the said lands in its favor, for taxes paid on said lands and damages thereon from 1872 until 1894, claiming that it is entitled to recover, in addition to the taxes paid out by it during its ownership of said lands, and damages and interest thereon, the amount for which said lands were sold to No. 1 levee board in 1872 and 1873, with fifty per centum damages thereon and interest to date, amounting in all to $8,321.54; and also to recover the still additional sum of $5,000 — state and county taxes suspended during the period from 1872 to 1881, while No. 1 levee board held the lands, the whole claim amounting to $13,321.54.
To this bill the defendants below interposed a demurrer, disputing the right of complainant to recover anything, or to have any lien upon said lands, on the showing made by its bill of complaint. The chancellor overruled the demurrer, and required defendants to answer within thirty days, and defendants appealed from that decree.
The allegations of the bill, being admitted by the demurrer, show that appellees purchased, in 1881, whatever title the state had, which the bill alleges was a tax title acquired through the purchase of said lands by No. 1 levee board, in 1872-73, and that it paid the taxes thereon from 1881 to 1894 in good faith, and that, in 1891, its title was declared to be invalid and canceled. We think.these averments are sufficient to retain the bill in court for the purpose of ascertaining the amount of such payments, if any, and adjusting the rights of the parties.
The bill, however, fails to show that appellee paid the amount for which the lands in question were sold to No. 1 *774levee board, or that it paid the $5,000 abated taxes, for which sums it claims reimbursement, and it cannot recover those sums nor any part thereof. The bill fails to show any legal liability on itself to pay the taxes on said lands after December 16, 1891, the date of the decree canceling its title, and appellee cannot recover nor have a lien on said lands for taxes paid after that date. It has not brought itself within the statute as construed in Ingersoll v. Jeffords, 55 Miss., 37.
The decree overruling the demurrer by the court below is affirmed and the cause rema/nded for further proceedings in accordance with this opinion, with leave to appellants to answer the bill withi/n sixty days after the mandate of this court shall have been filed in the court below.